DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed June 21, 2021.
Claims 13 and 21-30 are allowable. Claims 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II, and III, as set forth in the Office action mailed on February 17, 2021, is hereby withdrawn and claims 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 13 and 16-30 are currently pending wherein claims 13 and 21-23 read on a composition, claims 17, 16, 18-19, 24, and 28-30 read on a kit, claim 20 reads on a three dimensional object containing said composition, claim 25 reads on a three 

Allowable Subject Matter
Claims 13 and 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Burtovyy (US 2019/0232267) and Ravikiran et al (US 20060041093).

Summary of claim 13:
A composition selected from the group consisting of:
a mixture of 2-phenethyl-l,2,3,4,4a,5,8,8a-octahydro-l,4:5,8-dimethanonaphthalene (PETD), l,3-bis(2-(bicyclo[2.2. l]hept-5-en-2-yl)ethyl)-l, 1,3,3-tetramethyldisiloxane (BisENBTMDS), 1,3-bis(2,4,6-trimethylphenylimidazolidin-2-ylidene)-(2-oxobenzylidene)-2-(((2,6-diisopropylphenyl-imino)methyl)phenoxy)ruthenium and 1 -chloro-4-propoxy-9H-thioxanthen-9-one (CPTX);
a mixture of 2-phenethyl-l,2,3,4,4a,5,8,8a-octahydro-l,4:5,8-dimethanonaphthalene (PETD), 5-decylbicyclo[2.2.l]hept-2-ene (DecylNB), l,3-bis(2-(bicyclo[2.2.l]hept-5-en-2-yl)ethyl)-l, 1,3,3-tetramethyldisiloxane (BisENBTMDS), 1,3-bis(2,4,6-trimethylphenylimidazolidin-2-ylidene)-(2-oxobenzylidene)-2-(((2,6-diisopropylphenyl-imino)methyl)phenoxy)ruthenium and 1 -chloro-4-propoxy-9H-thioxanthen-9-one (CPTX); and 


Summary of claim 17:
A kit comprising a composition selected from the group consisting of:
a mixture of 2-phenethyl-l,2,3,4,4a,5,8,8a-octahydro-l,4:5,8-dimethanonaphthalene (PETD), l,3-bis(2-(bicyclo[2.2. l]hept-5-en-2-yl)ethyl)-l, 1,3,3-tetramethyldisiloxane (BisENBTMDS), 1,3-bis(2,4,6-trimethylphenylimidazolidin-2-ylidene)-(2-oxobenzylidene)-2-(((2,6-diisopropylphenyl-imino)methyl)phenoxy)ruthenium and 1 -chloro-4-propoxy-9H-thioxanthen-9-one (CPTX);
a mixture of 2-phenethyl-l,2,3,4,4a,5,8,8a-octahydro-l,4:5,8-dimethanonaphthalene (PETD), 5-decylbicyclo[2.2.l]hept-2-ene (DecylNB), l,3-bis(2-(bicyclo[2.2.l]hept-5-en-2-yl)ethyl)-l, 1,3,3-tetramethyldisiloxane (BisENBTMDS), 1,3-bis(2,4,6-trimethylphenylimidazolidin-2-ylidene)-(2-oxobenzylidene)-2-(((2,6-diisopropylphenyl-imino)methyl)phenoxy)ruthenium and 1 -chloro-4-propoxy-9H-thioxanthen-9-one (CPTX); and 
a mixture of 2-phenethyl-l,2,3,4,4a,5,8,8a-octahydro-l,4:5,8-dimethanonaphthalene (PETD), l,5-bis(2-(bicyclo[2.2.1]hept-5-en-2-yl)ethyl)-l,l,3,3,5,5-hexamethyltrisiloxane (BisENBHMTS), 1,3-bis(2,4,6-trimethylphenylimidazolidin-2-

Burtovyy teaches a composition (abstract) that contains one or more monomers having the following structure:

    PNG
    media_image1.png
    73
    160
    media_image1.png
    Greyscale

(0013) wherein

    PNG
    media_image2.png
    152
    263
    media_image2.png
    Greyscale

(0014-0016) and

    PNG
    media_image3.png
    332
    274
    media_image3.png
    Greyscale

However, Burtovyy does not teach or fairly suggest the claimed composition wherein the composition contains the specifically claimed combination of monomers.


Ravikiran teaches a composition (title) that contains a monomer having the following structure:

    PNG
    media_image4.png
    125
    110
    media_image4.png
    Greyscale

(0069) wherein

    PNG
    media_image5.png
    199
    283
    media_image5.png
    Greyscale

(0069-0070) (reading on claimed formula (I)), a monomer having the following structure:

    PNG
    media_image6.png
    74
    93
    media_image6.png
    Greyscale

(0076) (reading on claimed formula IV), and a monomer having the following structure:

    PNG
    media_image7.png
    135
    216
    media_image7.png
    Greyscale

(0084) wherein

    PNG
    media_image8.png
    196
    289
    media_image8.png
    Greyscale

(0084) with the following compound being preferred:

    PNG
    media_image9.png
    93
    190
    media_image9.png
    Greyscale

(0122).  However, Ravikiran does not teach or fairly suggest the claimed composition wherein the composition contains the specifically claimed combination of monomers.




In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763